



SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and Release (the “Agreement”) is between Margaret M.
Loebl (“Employee”) and AgroFresh Solutions, Inc. (“Employer”) and is effective
on the eighth day following Employee’s execution of this Agreement provided
Employee has not revoked the Agreement (the “Effective Date”).
RECITALS
Employee and Employer previously entered into that certain Employment Agreement,
dated as of August 19, 2015 (the “Employment Agreement”); capitalized terms used
herein but not defined herein shall have the meanings given to such terms in the
Employment Agreement;
Employee’s employment with Employer will terminate effective September 26, 2016
(the “Termination Date”) in accordance with Section 7 of the Employment
Agreement by mutual agreement;
Employee and Employer desire to define their respective rights and obligations
for the future; and
Employee desires to release any claims or causes of action Employee may have
arising from or relating to Employee’s employment with Employer.
Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Employer
agree:
1.Termination. Effective on the Termination Date, Employee resigns her positions
as Executive Vice President, Chief Financial Officer and all other positions
that she holds with Employer and/or its affiliates effective on the Termination
Date (and Employee agrees to sign such additional resignation letters as may be
requested by Employer to document such resignations). Employee will be paid her
normal base salary through the Termination Date. Whether or not Employee signs
this Agreement, Employee will additionally receive reimbursement for any
unreimbursed business expenses properly incurred by Employee in accordance with
the Employer’s policy prior to the termination date and her vested Employee
Benefits, if any, under the employee benefit plans of the Company, and her
accrued but unused vacation pay. Employee acknowledges that the payments made
pursuant to this Section 1 will be in full satisfaction of all wages, benefits
and other compensation owed to Employee for employment or service through the
Termination Date.
2.    Employer’s Obligations to Employee. Provided that Employee executes and
does not revoke the Agreement, Employer shall pay to Employee, in full
satisfaction of Section 7 of the Employment Agreement:
(a)    An amount equal to 2.5 times her current Base Salary of $401,700, payable
in equal installments in accordance with regular payroll procedures established
by the Company




--------------------------------------------------------------------------------





over a twelve-month period beginning with the first payroll date that occurs on
or after the sixtieth (60th) day following the Termination Date;
(b)    A pro rata portion of her Annual Bonus for 2016, calculated by taking the
product of (a) Employee’s Annual Bonus that she would have earned in 2016 had
her employment continued through the end of 2016 (based upon the extent to which
the performance goals for the year are met, but without any exercise of negative
discretion), multiplied by (b) a fraction, the numerator of which is the number
of days during which Employee was employed through the Termination Date and the
denominator of which is 365. This amount, if any, shall be payable as and when
the Annual Bonus would have been payable to Employee if her employment had not
been terminated; and
(c)    If Employee elects continued coverage for herself or her eligible
dependents under any of the Employer’s health plans pursuant to COBRA, for each
month during which such coverage is in effect (but not more than twelve (12)
months), an amount equal to the difference between the premium paid for such
COBRA coverage and the premium charged by the Employer to an active employee for
comparable coverage, which monthly amount shall be payable over a 12-month
period (or shorter period to the extend the Employee elects COBRA coverage for
less than 12 months), beginning with the first payroll date that occurs on or
after the sixtieth (60th) day following the Termination Date.
3.    Prior Rights and Obligations. Except as herein set forth, this Agreement
extinguishes all rights, if any, which Employee may have, and obligations, if
any, of Employer and its affiliates, contractual or otherwise, (a) relating to
the employment, service or termination of employment of Employee with Employer
or its affiliates, or (b) under the Employment Agreement, any employment
contract or other plan with Employer or its affiliates, including but not
limited to any severance plan, policy or practice. Employee agrees that the
above amounts are the only amounts that will be paid in connection with
Employee’s termination of employment or service and fully satisfy Employer’s and
its affiliates’ obligations to Employee under the Employment Agreement, that
Employee is not entitled to or owed any other severance benefits or compensation
arising out of the employment, service or termination of employment of Employee
with Employer, and that Employee is receiving benefits under this Agreement that
Employee would not be entitled to but for the execution of this Agreement. For
sake of clarity, nothing in this Agreement shall affect Employee’s rights to
additional payments pursuant to Section 7(f) of the Employment Agreement in the
event of a Change in Control within the six-month period following the
Termination Date, nor shall anything in this Agreement affect Employee’s rights
and Employer’s obligations under Section 11(m) of the Employment Agreement.
4.    Employer Assets. Employee hereby represents and warrants that Employee has
no claim or right, title or interest in, or possession of, any property or
assets of Employer or its affiliates. Promptly after the execution of this
Agreement, to the extent Employee has not already done so, Employee shall
deliver to Employer any such property or assets in Employee’s possession or
control, including, without limitation, any information technology equipment,
keys and security cards issued to Employee by Employer, and all electronically
stored information (or information derived therefrom) (including disclosing to
Employer electronic user IDs and passwords). Employer agrees




--------------------------------------------------------------------------------





that it shall, upon Employee’s request, provide Employee with a complete list of
Employee’s contacts contained in the work computer used by Employee while
employed by Employer.
5.    Waiver and Release of All Claims. In consideration of and in return for
the benefits stated in this Agreement, Employee agrees to and hereby does
release the Employer and its affiliates, and each of their current and former
directors, officers, employees, agents, investors, predecessors and successors
in interest, and all benefit plans sponsored by any of them, past or present
(collectively, the “Released Parties” and individually, a “Released Party”),
individually and collectively, from liability for any and all claims, damages,
and causes of action of any kind related to Employee’s employment by Employer,
service in connection therewith and/or the termination of Employee’s employment,
including but not limited to (a) any and all claims or causes of action arising
under the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et
seq. (“ADEA:”), Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act (“ERISA”), the Sarbanes-Oxley Act and the Dodd-Frank Wall
Street Reform Act; (b) and any and all claims or causes of action arising under
any other federal, state or local laws including but not limited any such claims
arising under the Pennsylvania Human Relations Act; and (c) any and all claims
for breach of the Employment Agreement, any Equity Agreement (as defined below)
or any contract, agreement, plan, policy, or practice, whether oral or written
between Employee and any Released Party (all of the foregoing, the “Released
Claims”).
This Agreement does not prohibit Employee from filing a complaint with the EEOC
or other governmental agency making a good faith report of possible violations
of applicable law to any governmental agency or from cooperating with any
governmental investigation. However, Employee acknowledges that by reason of her
waiver and release of claims, she shall not be entitled to relief resulting from
any such complaint or report. This Agreement and Employee’s release does extend
to any of the Released Claims brought by any organization, governmental agency,
or person on behalf of Employee or as a class action under which Employee may
otherwise have a right or benefit and Employee agrees that she is not entitled
to, has waived, and will not accept any such relief.
Except as expressly provided herein, the waiver and release provisions of this
Agreement do not apply to any rights or claims for age discrimination that may
arise after the effective date of this Agreement. Further, this Agreement does
not prohibit Employee from filing a claim to challenge the validity of her
release of claims under the ADEA or any claim for breach of this Agreement
(including those sections of the Employment Agreement which remain in effect
pursuant to this Agreement).
6.    Equity Ownership. Effective as of the Termination Date, (a) Employee’s
ownership of 85,938 restricted shares of common stock granted pursuant to the
restricted stock agreement between Employer and Employee dated September 21,
2015 (the “RSA”) shall be fully vested and (b) Employee’s option to purchase up
to 171,875 shares of common stock granted pursuant to the nonqualified stock
option agreement between Employer and Employee dated September 21, 2015 (the
“Option Agreement” and, together with the RSA, the “Equity Agreements”) shall be
fully vested. Employee’s rights with respect to such shares of restricted stock
and options are governed




--------------------------------------------------------------------------------





by the terms of the AgroFresh Solutions, Inc. 2015 Incentive Compensation Plan
(“Equity Plan”), as the Equity Plan may be amended from time to time in
accordance with its terms, and the Equity Agreements.
7.    Confidentiality. Employee agrees not to disclose the terms of this
Agreement to any other person, except that Employee may (a) disclose such terms
to Employee’s attorney, financial advisors and/or tax accountants, and members
of Employee’s immediate family and (b) disclose copies of Sections 8 and 9 of
the Employment Agreement to prospective employers and executive recruiters upon
their request. Employee agrees to refrain from making public or private
statements or comments relating to any of Released Parties which are derogatory,
disparaging, or which may tend to injure any such party or person in its or
their business, public or private affairs unless required by law. Employer
agrees to direct its executive officers and directors to refrain from making
public or private statements or comments relating to Employee which are
derogatory, disparaging, or which may tend to injure Employee in Employee’s
business, public or private affairs unless required by law.
8.    Affirmation of Continuing Duties. In accordance with Employee’s existing
and continuing obligations, Employee agrees to abide by and acknowledges the
enforceability of certain covenants under the Employment Agreement, including
Sections 8, 9, 10 and 11(j) of the Employment Agreement. This includes, without
limitation, to the extent Employee has not already done so, promptly after the
execution of this Agreement, delivering to Employer all confidential information
in accordance with the Employment Agreement. Employee acknowledges that her
compliance with these continuing obligations in the Employment Agreement and the
confidentiality provisions herein is a condition to her receipt of the benefits
provided under this Agreement. In addition to any other legal or equitable
remedies Employer may have, in the event that Employee violates Sections 8 or 9
of the Employment Agreement, Employer shall be entitled to cease payment of any
amounts due under this Agreement. Employer agrees to abide by and acknowledges
the enforceability of Sections 7(f) and 11(m) of the Employment Agreement, which
remain in effect.
9.    Exclusive Benefits. Employee agrees and acknowledges that the only
benefits associated with the termination of Employee’s employment with Employer
to which Employee is entitled are the benefits stated in this Agreement
(including those sections of the Employment Agreement incorporated by reference)
and that Employee is not entitled to any additional benefits under any other
policy, plan or agreement of Employer or any of its affiliates in connection
with Employee’s termination. In the event of Employee’s death, the unpaid
balance of any monies due to Employee under the Agreement will be paid to
Employee’s properly appointed personal representative as they become due under
this Agreement
10.    Unenforceable Provisions. In the event that any provision of this
Agreement is determined in the future to be invalid, void or unenforceable for
any reason, such determination shall not affect the validity and enforceability
of all remaining provisions of this Agreement. The only exception is that upon a
determination that Employee’s agreements contained in Section 5 above (the
release and waiver of all claims) are unenforceable, Employer shall have the
right to discontinue payments until Employee signs a new enforceable release and
waiver of claims in a form reasonably satisfactory to Employer, unless
Employee’s agreements in Section 5 are voided




--------------------------------------------------------------------------------





due to Employee’s challenge of the enforceability of such provision, in which
case the entire Agreement shall be voidable, at the option of Employer, thereby
requiring, to the extent permitted by applicable law, the return to Employer of
all payments given in consideration for those release provisions.
11.    Choice of Law. This Agreement shall be governed by and construed and
enforced, in all respects, in accordance with the law of the Commonwealth of
Pennsylvania, without regard to the principles of conflict of law of such state,
except as preempted by federal law.
12.    Merger. This Agreement supersedes, replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between Employee and Employer and constitutes the entire agreement between
Employee and Employer with respect to the subject matter of this Agreement
(including any contrary provision in the Employment Agreement), other than those
portions of the Employment Agreement incorporated herein by reference. This
Agreement may not be changed or terminated orally, and no change, termination or
waiver of this Agreement or any of the provisions herein contained shall be
binding unless made in writing and signed by all parties, and in the case of
Employer, by an authorized officer.
13.    Rights under the Age Discrimination in Employment Act. Employee
acknowledges and agrees that she has at least twenty-one (21) days to review
this Agreement; she has been advised by Employer to consult with an attorney
regarding the terms of this Agreement prior to executing it; if she executes
this Agreement, she has seven days following the execution of this Agreement to
revoke this Agreement (by providing written notice to Employer before 5:00 p.m.
on the seventh day); this Agreement shall not become effective or enforceable
until the revocation period has expired; she does not, by the terms of this
Agreement, waive claims or rights that may arise under the ADEA after the date
she executes this Agreement; she is receiving, pursuant to this Agreement,
consideration in addition to anything of value to which she is already entitled;
and she understands this Agreement and it is written in such a manner that she
understands her rights and obligations under the Agreement.
14.    Agreement Voluntary; No Reliance. Employee acknowledges and agrees that
Employee has carefully read this Agreement and understands that it is a release
of all claims, known and unknown, past or present including all claims under the
ADEA. Employee warrants that she is executing this Agreement without any
representation of any kind or character not expressly set forth herein.
15.    No Admissions. The parties expressly understand and agree that the terms
of this Agreement are contractual and not merely recitals and that the
agreements herein and consideration paid are to compromise doubtful and disputed
claims, avoid litigation, and buy peace, and that no statement or consideration
given, nor offer of same, shall be construed as an admission of any claim by
either party, such admissions being expressly denied.
16.    Further Actions. Employee agrees to execute such additional documents as
may reasonably be required by Employer to effectuate her resignation from
employment and the implementation of this Agreement.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, effective as
provided above.


EMPLOYEE




/s/ Margaret M. Loebl        
Margaret M. Loebl        


Date: October 6, 2016




EMPLOYER


AgroFresh Solutions, Inc.


By: /s/ Katherine Harper        
Name:    Katherine Harper
Title:    EVP & CFO


 
 


